PER CURIAM.
Plaintiff appeals from a decision of the Tax Court of New Jersey, upholding an assessment of sales tax on the service of refinishing hardwood floors. The court ruled that the refinishing of hardwood floors is taxable under N.J.S.A 54:32B-3(b)(4), which taxes the receipts from every sale of the service of “maintaining, servicing or repairing real property____” The Tax Court also rejected appellant’s contention that floor refinishing services are exempt under N.J.S.A 54:32B-3(b)(2)(v) as the installation of property which “will constitute an addition or capital improvement to real property____” We affirm the Tax Court’s decision substantially for the reasons expressed by Judge Michael A. Andrew, *230Jr., in his opinion of June 30, 1994, reported at 14 N.J.Tax 313 (Tax 1994).
Appellant’s contention, raised for the first time on appeal, that the assessment against him violates “the due process clause under the doctrine of vagueness” is clearly without merit. R. 2:11— 3(e)(1)(E).
Affirmed.